DETAILED ACTION
This communication is in response to applicant’s response filed on January 07, 2022 under 37 C.F.R. §1.111 in response to a non-final office action. Claims 14-18, have been amended; Claims 1-13 have been canceled; Claims 21-33 have been added. Claims 14-33 are subject to examination.

Election/Restrictions
Newly submitted claims 21-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The original claim 1 is directed to a processing element configured to cause a wireless device to: establish a cellular link with a cellular base station; select a first receive beam configuration for the cellular link; receive downlink data on a physical downlink shared channel (PDSCH) using the first receive beam configuration; 
detect a trigger to determine whether to modify a receive beam configuration for the cellular link; and 
determine whether to modify the receive beam configuration for the cellular link, wherein to determine whether to modify the receive beam configuration for the cellular link, the processing element is further configured to cause the wireless device to: select a second receive beam configuration as a candidate modification to the first receive beam configuration; 
determine whether the second receive beam configuration improves one or more of signal strength or signal to noise ratio relative to the first receive beam configuration using PDSCH data reception; and 
determine to modify the receive beam configuration for the cellular link to the second receive beam configuration if the second receive beam configuration improves one or more of signal strength or signal to noise ratio relative to the first receive beam configuration.
As compared to claim set 21-33 filed on 01/07/2022 is directed to
 (claim 21) An apparatus, comprising: a processor configured to cause a wireless device to:
establish cellular communication with a base station;
receive, from the base station, first reference signal (RS) configuration information;

station including a first receive antenna orientation for at least one antenna array of the wireless
device;
determine, based on the first RS configuration information, whether channel state
information (CSI) RS (CSI-RS) is configured for P3 procedures; and
determine to enable motion assisted receive beam tracking based on:
a) a determination that an effectiveness of a synchronization signal block (SSB)
for beam tracking is below a threshold; and either
b) a determination that CSI-RS is not configured for P3 procedures; or
c) a determination that the first receive antenna orientation does not
remain unchanged for at least a threshold number of measurements on average.

Claim 28 directed to  A wireless device, comprising:
a radio; and a processor operably coupled to the radio and configured to cause the wireless device to:
establish cellular communication with a base station;
receive, from the base station, first reference signal (RS) configuration information;
select a first receive antenna orientation for the cellular communication with the base
station including a first receive antenna orientation for at least one antenna array of the wireless
device;
determine, based on the first RS configuration information, whether channel state
information (CSI) RS (CSI-RS) is configured for P3 procedures; and
determine to enable motion assisted receive beam tracking based on:
a) a determination that an effectiveness of a synchronization signal block (SSB)
for beam tracking is below a threshold; and either
b) a determination that CSI-RS is not configured for P3 procedures; or
c) a determination that the first receive antenna orientation does not
remain unchanged for at least a threshold number of measurements on average.
s 21-33 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kato; Katsuya et al. (Kato hereafter) (US 20200059889 A1) in view of  Husted; Paul et al. (Husted hereafter) (US20120064841 A1).

Regarding Claim 14,  Kato teaches  a method, comprising by a wireless device (Kato; Fig.2 terminal apparatus 20):
establishing a cellular link with a cellular base station (Kato; [0037] …the base station apparatus 10 can transmit a signal, by using the base station beam candidate 101-1 as a transmission beam, to the terminal apparatus 20);
selecting a receive beam configuration (Kato; [0037] … For each m, the terminal apparatus 20 can choose a reception beam in which the SNR is maximized from among beam candidates 201-n) for the cellular link including a selected receive antenna orientation (receive, via the LPP, the direction of the transmission beam used)  of the wireless device (Kato; [0035]… The base station apparatus 10 performs communication with the location server 40 by the LPPa. The location server 40 can obtain, via the LPPa, a direction of a beam used by the base station apparatus 10. Here, the direction of the beam can be a direction vector or a set of an azimuth angle and an elevation angle in the global coordinate system …The terminal apparatus 20 can receive, via the LPP, the direction of the transmission beam used by the base station apparatus 10 from the location server 40. [0037] …In this case each of the base station apparatus 10 the terminal apparatus 20 searches for the suitable horizontal beam and vertical beam);
receiving a downlink data beam (signal from the base station) using the selected receive antenna orientation ([0038]base station beam direction via the LPP) (Kato; [0037]…the terminal apparatus 20 can receive the signal from the base station apparatus 10, by using the terminal beam candidates 201-1, 201-2, 201-3, and 201-4 as a reception beam. The terminal apparatus 20 can make the beam candidate, among the terminal beam candidates 201-1, 201-2, 201-3, and 201-4, in which a Signal to Noise Ratio (SNR), a beam gain, Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or the like is maximized, a reception beam… [0038] The base station apparatus 10 reports the base station beam direction of the determined base station beam candidate in the global coordinate system to the location server 40 via the LPPa. The location server 40 notifies the terminal apparatus 20 of the base station beam direction via the LPP);
Kato fails to explicitly teach selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device.
However, in the same field of endeavor, Husted teaches, selecting a possible modification to the receive antenna orientation based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device (Husted; [0019] …change in orientation meets or exceeds the threshold, then new beamforming coefficients, or other beam parameters, such as phase relationships, may be determined by recalibrating the antenna array in response to the detected change in orientation.);
determining whether the possible modification to the receive antenna orientation improves downlink data beam reception (Husted; [0021]… when the change in orientation meets or exceeds the threshold, then new beamforming coefficients may be determined in response to the detected change in orientation); and
determining whether to modify the receive antenna orientation for the cellular link in accordance with the possible modification to the receive antenna orientation based at least in part on whether the possible modification to the receive antenna orientation improves downlink data beam reception (Husted; [0021] …Determining the new antenna configuration in this manner results in significant savings in time, power consumption, and computational bandwidth. There is also the additional benefit of a faster response time and a reduction in consumption of the wireless medium since the device does not have to request a new CSI and wait for its arrival).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato to include the above recited limitations as taught by Husted in order to assess transmission/reception  (Husted; [0020])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato-Husted in view of  Goto; Jungo et.al. (Goto hereafter) (US 20220038192 A1).

Regarding Claim 15,  Kato-Husted teaches   The method of claim 14, wherein the method further comprises:
Kato-Husted fails to explicitly teach determining to not modify the receive antenna orientation for the cellular link if it is determined that the possible modification to the receive antenna orientation does not improve downlink data beam reception;
determining to modify the receive antenna orientation for the cellular link if it is determined that the possible modification to the receive antenna orientation improves downlink data beam reception;
However, in the same field of endeavor, Goto teaches, determining to not modify the receive antenna orientation  for the cellular link (the user is capable of holding the terminal apparatus 200
 without shielding the antenna module 210A by the hand of the user) if it is determined that the possible modification to the receive antenna orientation does not improve downlink data beam reception (Goto; [0095] …the UI element indicating the position to be held by the hand of the user is disposed below the UI element 41, that is, on the side opposite to the UI element 42, and expresses that the user should hold the end of the terminal apparatus 200 by the hand on the side opposite to the antenna module 210A indicated by the UI element 42. In this manner, the user is capable of holding the terminal apparatus 200 without shielding the antenna module 210A by the hand of the user); and
determining to modify the receive antenna orientation for the cellular link (process for changing the receivable direction) if it is determined that the possible modification to the receive antenna orientation improves downlink data beam reception (achieves measurement of communication quality) (Goto; [0081] The first process is a process for changing the receivable direction 13 of the antenna module 210 used for measurement while fixing a shield state of the antenna module 210 as a state produced by a shield…[0082] … The measurable direction changes according to the posture of the terminal apparatus 200, and arrangement of the antenna module 210 in the terminal apparatus 200 …[0084] …This process achieves measurement of communication quality).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted to include the above recited limitations as taught by Goto in order to measure communication qualities of respective reception beams (Goto; [0081]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato-Husted in view of Martin: Russel et al. (Martin hereafter) (US 20200274590 Al}.

Regarding Claim 19, Kato-Husted teaches the method of claim 14,
Kato-Husted fails to explicitly teach wherein the method further comprises:
determining a current orientation range of the wireless device from at least a first orientation range and a second orientation range.
performing a beam search based at least in part on measurement data from a measurement table associated with the current orientation range of the wireless device
However, in the same field of endeavor, Martin teaches, determining a current orientation
range of the wireless device from at least a first orientation range and a second orientation range (Martin:[0025] ... Using the rotation vector and the location of the base station al the previous position, the mapping module 125 may calculate the relative direction of the base station from the moveable device. Based on that information, the mapping module can identify one or more antenna arrays that may support a beam directed toward the base station… the relation vector may provide a relative change in roll, pitch, and/or yaw from the previous position); and
performing a beam search based at least in part on measurement data from a measurement table associated with the current orientation range of the wireless device (Martin; [0387 ... Upon the movement from the position one to position two, inertial navigation sensors 140 may detect and capture the movement (Le., the change in roll). Rotation vector generation module 145 may then generate a rotation vector to characterize the movement. Mapping module 125 may receive the relation vector and map the rotation vector to identity antenna array 225 as at least one antenna array that is possibly capable of generating a beam directed toward base station 265}.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted to include the above recited limitations as taught by Martin in order to identify the optimal or best beam (Martin: [0035]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kato-Husted-Martin in view of Chen, Tao et al. (Chen hereafter) (US 20020137538 A1).

 Regarding Claim 20, Kato-Husted teaches the method of claim 14,
Kato-Husted fails to explicitly teach wherein the method further comprises:
determining an orientation of the wireless device
determining that one or more antenna panels of the wireless device are currently azimuth panels and that ore or more antenna panels of the wireless device are currently elevation panels
However, in the same field of endeavor, Martin teaches, determining an orientation of the wireless device (Martin; [0038] antenna array 210 and antenna array 215 may else be identified. antenna selection module 130 may scan the possible beams from antenna array 225 to identify the optimal or best beam, which may be beam 255. Beam formation module 135 may activate antenna array 225 and generate beam 255 using antenna array 225);
determining that one or more antenna panels of the wireless device are currently azimuth panels and that one or more  antenna panels of the wireless device are currently elevation panels (Martin; [0034] .. FIG. 24 is an indication of roll, pitch, and yaw. As an example, rotation around directional arrow 275 may indicate roll, Rotation around direction arrow 280 may indicate pitch. Rotation around directional arrow 285 may indicate yaw); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted to include the above recited limitations as taught by Martin in order to identify the optimal or best beam (Martin: [0035]).
Kato-Husted-Martin fails to explicitly teach performing a beam search, wherein beam tracking on the azimuth panels is prioritized in the beam search.
However, in the same field of endeavor, Chen teaches, performing a beam search, wherein beam tracking on the azimuth panels is prioritized in the beam search (Chen; [0020] ...A search beam 116 can also formed by the antenna array 112 at the subscriber station which is scanned in azimuth across a geographic region to search for multi-path components of the signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kato-Husted-Martin to include the above recited limitations as taught by Chen in order to provide increased gain for receiving signals (Chen: [0020]).


Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416    

/AJIT PATEL/             Primary Examiner, Art Unit 2416